Citation Nr: 0420112	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  02-02 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Service connection for a low back disability.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel








INTRODUCTION


The veteran served in the Army National Guard from September 
1981 to February 1993, during which he had periods of 
inactive and active duty for training.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied service connection for a 
low back condition.

The veteran appeared before the undersigned Veterans Law 
Judge at a Travel Board Hearing held at the Indianapolis RO 
in March 2004.


FINDINGS OF FACT

1.  The veteran was involved in an accident while driving a 
military truck on October 2, 1982, at which time he was on 
inactive duty for training.  

2.  The veteran incurred a low back injury in the October 2, 
1982 accident.

3.  The veteran has continued to have pain in his lower back 
from October 2, 1982 to the present, and has a current 
medical diagnosis of chronic lower back pain secondary to 
musculoskeletal strain.
.

CONCLUSION OF LAW

The criteria for entitlement to service connection for 
musculoskeletal strain of the low back manifested by L5 
spondylolysis with minimal spondylolisthesis have been met. 
38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103(A), 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.301, 3.303  (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002).  Among other things, this law 
eliminates the concept of a well-grounded claim and redefines 
the obligations of VA with respect to the duty to assist.  It 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA has issued final rules to implement the 
provisions of the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  In general, where the record demonstrates 
that the statutory mandates are satisfied, the regulatory 
provisions likewise are satisfied.  

This liberalizing law is applicable to this claim because it 
is currently pending before VA.  See Bernklau v. Principi, 
291 F.3d 795, 806 (Fed. Cir. 2002).

The duties and obligations of the VCAA have been considered 
with respect to the issue on appeal and, given the favorable 
action in this matter, no further notification or assistance 
in developing the facts pertinent to this issue is required 
and an adjudication of the appeal at this juncture is 
appropriate.

Factual Background

Service records reflect that the veteran performed inactive 
duty for training on October 2-3, 1982, and that, on October 
2, he was driving a 5-ton truck and crashed into a stoplight 
support pole, causing extensive damage to the truck and 
injuring his lower back.  An investigation determined that 
the accident occurred in the line of duty.

A VA medical examination was conducted in October 1993.  
Notwithstanding the veteran's complaint of pain  radiating 
into his leg and lower back, difficulty bending or sitting, 
his left leg feeling numb, and the examining physician making 
objective findings of considerable bilateral lumbar muscle 
spasm with slight loss of normal lordotic curve, a diagnosis 
or post traumatic trochanteric bursitis of the left hip was 
provided, and no diagnosis was provided with respect to the 
veteran's back.

A subsequent radiology report based on x-rays taken to 
determine the extent of injury to the veteran's "service 
injury left hip," reflects an impression of mild first-
degree spondylolisthesis at the lumbosacral junction with 
probable bilateral pars interarticularis defect.

Private medical records covering the period from May 1998 to 
August 2000 reflect a diagnosis of chronic lower back pain 
secondary to musculoskeletal strain manifested by L5 
spondylolysis with minimal spondylolisthesis.  X-rays and an 
MRI of the lumbar spine confirmed the diagnosis.

An April 1999 letter from the private treating physician 
contained recommendations that the veteran's National Guard 
duties be restricted in view of his back problems and the 
private medical records reflect that the veteran did receive 
waiver from Physical Training.

At a March 2004 hearing the veteran testified that he has had 
continuing problems with his back ever since the accident 
which occurred during inactive duty for training and that he 
has repeatedly reinjured his back while performing military 
duties and been placed on light duty.

Legal Criteria

The term "active service" includes active duty; any period 
of active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in the line of duty; and any period of 
inactive duty training during which the individual concerned 
was disable or died - from an injury incurred or aggravated 
in line or duty; or from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident occurring 
during such training.  38 U.S.C.A. § 101 (4)(B)(24).

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§1110, 1131 (West 2002).  A showing of 
chronic disease in service requires a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.   
Isolated findings, or a diagnosis including the word 
"chronic," are not sufficient to establish service 
connection.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2003).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2003).

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury. Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The Secretary shall consider all information and lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by the Secretary.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt must be given to the 
claimant.  38 U.S.C.A. § 5107.

Analysis

The evidence is clear that the veteran incurred a low back 
injury while on inactive duty for training.  The veteran's 
testimony at his hearing to that effect is corroborated by 
service records and service medical records.It is likewise 
clear that the veteran has a current low back disability.  
The veteran's testimony at his hearing to that effect is 
corroborated by private medical records showing a diagnosis 
of, and continuing treatment for, chronic lower back pain 
secondary to musculoskeletal strain manifested by L5 
spondylolysis with minimal spondylolisthesis.

The real issue in this case is whether or not chronicity in 
service, or continuity after discharge, is shown for the 
veteran's low back problem.  The veteran has testified that 
he has repeatedly reinjured his back since the original 
injury while performing military duties.  The veteran has 
continued his reserve status up to the present time, and been 
on and off active duty numerous times since 1982.  

The October 1993 VA medical examination contains the 
veteran's recitation of the October 1982 accident and his 
complaints of radiating pain in his leg and his leg feeling 
numb, going back six years, with objective findings of low 
back problems.  The private medical records amply demonstrate 
continuity of symptomatology from 1998. However, there is no 
objective clinical evidence of chronicity or continuity 
between 1982 and 1993.  The only evidence on those issues 
comes from the veteran's testimony at his hearing, and his 
self-reported history in his VA and private medical records.

The Board finds his testimony at the hearing credible in all 
respects and notes, in particular, his testimony of 
continuing back problems while performing active duty, active 
duty for training, and inactive duty for training from 1982 
to the present time; as well as having  repeatedly been 
placed on light duty because of his back problems.

It is noted that chronic low back pain secondary to 
musculoskeletal strain
was diagnosed "after discharge," but, as a reservist, the 
veteran has had numerous discharges and re-enlistments.  It 
is also noted that, at the time of his hearing, the veteran 
was once again on active duty, having been recalled when his 
unit was activated, and having just returned from Kuwait.

Weighing all the evidence, and giving the veteran the benefit 
of the doubt on the issue of chronicity or continuity, where 
his statements are the only evidence of record, the Board 
concludes that a grant of service connection for 
musculoskeletal strain of the low back manifested by L5 
spondylolysis with minimal spondylolisthesis is warranted. 38 
U.S.C.A. §§ 101, 1110, 1131, 5103, 5103(A), 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.301, 3.303.


ORDER

Service connection for musculoskeletal strain of the low back 
manifested by L5 spondylolysis with minimal spondylolisthesis 
is granted.




	                        
____________________________________________
WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



